DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20120280608 (PARK et al.”) in view of US Pub No.: 20150292793 (“Bischoff et al.”).

	Regarding Claim 1, Park et al. discloses a door opening actuator (30) for a refrigerator comprising: 
 a door wrapper (22) of the refrigerator, wherein the door wrapper comprises a plurality of locators (best seen in Fig. 3):

a pivot handle plate (321) of the door opening actuator (30) 
an intermediate attachment (screw) of the door opening actuator coupled to the pivot handle plate (321):
a casing (31) of the door opening actuator houses the intermediate attachment and coupled to a back bezel (315, seen in Fig. 8) 
 a door handle (21) of the door wrapper comprises a grip portion coupled to the opening actuator (30) through the pivot handle plate (321); wherein the casing encloses an actuator mechanism (30) that extends and retracts a pusher arm (322, 34) against a front wrapper side of the refrigerator to open a door pivotally coupled to the refrigerator to open and close an interior storage space of the refrigerator (as seen in Figs. 1-9).
Park substantially discloses the claimed invention and discloses the claimed invention including the bezel coupled to the door liner but does not expressly disclose the front and back bezel having snaps.
Bischoff et al. discloses wherein a door opening actuator for a refrigerator comprising: having a door wrapper (outer wrapper of the drawer) of the refrigerator, wherein the door wrapper comprises a plurality of locators (180); a front bezel comprising a plurality of snaps (around 182) coupled to the plurality of locators (180); a pivot handle plate (226) of the door opening actuator.  
It would have been obvious to one having skill in the art before the effective filing date of the invention the front bezel and back bezel could be configured with snaps that 
	Regarding Claim 2, the combination discloses (Park et al.) discloses wherein the door handle (21) is a protruding handle.
	Regarding Claim 3, the combination discloses (Park et al.) discloses wherein the door handle (21) is a pocket handle having a top actuation, a linear actuation, or a bottom actuation (via 30).
	Regarding Claim 4, the combination discloses (Park et al.) discloses wherein the actuator mechanism (30) comprises a lever (33) coupled to the handle pivot and the pusher with a fulcrum (331) near the center of the lever (33).
	Regarding Claim 7, the combination discloses (Park et al.). discloses wherein the pusher arm (322, 34) is configured to be linearly retracted from and linearly extended against the front wrapper side of the refrigerator.
Regarding Claim 8, the combination discloses (Park et al.) discloses wherein the pusher arm (322, 34) is configured to be rotatably retracted from and rotatably extended against the front wrapper side of the refrigerator.
Regarding Claim 9, the combination discloses (Park et al.) discloses wherein the door wrapper (22) comprises a plurality of locators (best seen in Fig. 3, connecting the wrapper
Regarding Claim 10, Park et al. discloses wherein the front bezel (see 222, also taught by Bischoff et al.) comprises a plurality of snaps coupled to the plurality of locators (seen in Figs .3-6).

Claims 5 and 6 are rejected under 35 U.S.C 103(a) as being unpatentable over Park et al. and Bischoff et al. as applied to claim 1above,and further in view of U.S. Pub No.: 20050134158 (“Bartmann et al.”).
Park et al. disclose the claimed invention except the flexible cable connecting the handle, actuator and pusher.
Regarding Claim 5-Bartmann et al discloses household device having a handle (17) comprising an actuator mechanism (16, 38 best seen in Fig. 2) comprises a flexible cable (43, 48) in contact with a first pulley and a second pulley (45, 47; at each side) wherein the flexible cable is coupled to the handle pivot and the pusher; Claim 6-wherein the actuator mechanism comprises a sheathed cable (43, 48) connected to the handle pivot and the pusher ([0037]-[0040]).
Claims 11-14 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20120280608 (PARK et al.”) in view of US Pub No.: 20150292793 (“Bischoff et al.”).
Regarding Claims 11-14, Park et al. discloses method for installing an opening actuator (30)having a casing, a pivot handle plate, a front bezel, and an intermediate attachment; with an actuator mechanism  having a pusher arm; for a refrigerator door having a pair of mounting holes on a door handle and a front wrapper side, the method comprising:
determining a distance between the pair of mounting holes (221) on the door handle; determining a mounting profile for the door handle (21);
	selecting the a casing (see Figs .1-9) providing the desired distance between the pair of mounting holes on the door handle;

coupling the front bezel (222, 24) and the intermediate attachment (screw) to the door handle (21) and the casing (seen in Fig. 3); wherein the  actuator mechanism (30) extends and retracts the pusher against a front wrapper side of the refrigerator; Claim 12- wherein the door handle (21) is a protruding handle; Claim 13 wherein the actuator mechanism (30 ) comprises a lever (33) coupled to the handle pivot and the pusher with a fulcrum (331 ) near the center of the lever (33); Claim 14- wherein the lever pivots on a vertical axis (as seen in Figs .1-9). Park substantially discloses the claimed invention and discloses the claimed invention including the bezel coupled to the door liner but does not expressly disclose the front and back bezel having snaps.
Bischoff et al. discloses wherein a door opening actuator for a refrigerator comprising: having a door wrapper (outer wrapper of the drawer) of the refrigerator, wherein the door wrapper comprises a plurality of locators (180); a front bezel comprising a plurality of snaps (around 182) coupled to the plurality of locators (180); a pivot handle plate (226) of the door opening actuator.  
It would have been obvious to one having skill in the art before the effective filing date of the invention the front bezel and back bezel could be configured with snaps that would permit them to be secured snapped easily into the front wrapper and the door liner.

Park et al. disclose discloses the claimed invention except the method step according to claims 11-14.It would have been obvious to one having skill in the art before the effective filing date of the invention the of the invention to install and use the door handle in same way it is installed and used according to the method steps set forth above, since Park et al. discloses the invention of claims 17-19 and 24, such method steps would occur during the ordinary course using the door handle actuator, see MPEP 2112.02 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637